Case: 1:18-cr-00518-DAP Doc #: 50-3 Filed: 05/30/19 1o0f1. PagelD #: 282
5/20/19

To Whom It May Concern:

My name is Ed Marrero. | am Edward's father. Let me start off by saying. | am very proud of my son. Let me tell you a
little bit about me first, | am a 30 year Nurse working for the Cleveland Clinic Foundation. | am a father of three. | have
a 40 year old daughter from a previous relationship ,and two sons , Rick my youngest, and Edward my oldest. | am
proud of all of my children. We were a church going family. We attended Parma Heights Baptist Church, and Later on
we attended Grace Church in Middleburg Heights. Both my boys were involved in recreational sports activities. They
attended all there schooling in the Strongsville School System. They were active in the music programs at a early age
all the way through high school.

Eddie was involved in community and High School Sports all through his teen years. Baseball, track, cross country,
and he excelled in soccer. My proudest moment as a father is when he wore a tuxedo to perform in his school
orchastra. He played the violin. Edward was well liked throughout the community,and in our neighborhood. He was
well liked in school, with no school issues.

| support my son. | believe in my son. | love my son. And, | am proud in the man he has grown up to be. | still hope
that he utilizes the college money that has been set aside for him to use.

Edwin Marrero .
